Exhibit 10.2

 

Execution Version

 

THIRD AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

 

By and Among

 

FIRST AVENUE NETWORKS, INC.

 

(formerly known as Advanced Radio Telecom Corp.)

 

and

 

THE PERSONS LISTED ON THE

SIGNATURE PAGES HEREOF

 

Dated as of January 14, 2005



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

THIS THIRD AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (“this
Agreement”), dated as of January 14, 2005, by and among First Avenue Networks,
Inc., a Delaware corporation and formerly known as Advanced Radio Telecom Corp.
(the “Company”), and the Holders (as hereinafter defined) of Registrable
Securities (as hereinafter defined) who are parties to this Agreement, including
any Additional Holders (as hereinafter defined) who subsequently become parties
to this Agreement.

 

RECITALS

 

A. Subject to and on the terms and conditions set forth in that certain Senior
Secured Note and Class A Warrant Purchase Agreement dated December 20, 2001,
certain of the Holders (the “2001 Holders”) purchased from the reorganized
Company (“Reorganized ART”), (i) $10,975,225.00 aggregate principal amount of 9%
Senior Secured Notes and (ii) 4,000,000 Class A Warrants (“Original Warrants”)
to purchase 4,000,000 shares of new common stock (“Original Warrant Shares”)
issued by Reorganized ART pursuant to that certain Debtors’ and Official
Committee of Unsecured Creditors’ Joint Plan of Reorganization Under Chapter 11
of the Bankruptcy Code, dated as of September 20, 2001 (the “Plan”), which Plan
was confirmed on October 31, 2001 by order of the United States Bankruptcy Court
for the District of Delaware, as the same may be amended, modified or
supplemented from time to time in accordance with the terms thereof.

 

B. Subject to and on the terms and conditions set forth in the Plan, the 2001
Holders received shares of Reorganized ART’s new common stock on the effective
date of the Plan (“Original Shares”).

 

C. The Company and the 2001 Holders entered into that certain Registration
Rights Agreement dated as of December 21, 2001 (the “Original Rights Agreement”)
pursuant to, and as authorized by, the Plan.

 

D. Pursuant to that certain Common Stock and Warrant Purchase Agreement (the
“Purchase Agreement”) dated as of January 28, 2004, by and among the Company and
certain of the Holders (collectively, the “January 2004 Holders”), the Company
sold the January 2004 Shares (as hereinafter defined) and the January 2004
Warrants (as hereinafter defined) to the January 2004 Holders.

 

E. In connection with the Purchase Agreement, the Company, the 2001 Holders and
the January 2004 Holders amended the Original Rights Agreement and entered into
an Amended and Restated Registration Rights Agreement, dated as of January 28,
2004 (the “Amended and Restated Rights Agreement”).

 

F. In order to induce certain investors to purchase up to 12,870,000 shares (the
“Other Shares”) of Common Stock and certain warrants (the “Other Warrants”) to
purchase shares of Common Stock (the “Other Warrant Shares”) pursuant to that
certain Securities Purchase Agreement (the “Securities Purchase Agreement”),
dated as of December 14, 2004 among the Company and the purchasers named therein
(the “New Purchasers”), the Company, the 2001 Holders and the January 2004
Holders further amended and restated the Amended and

 

-2-



--------------------------------------------------------------------------------

Restated Rights Agreement (the “Second Amended and Restated Rights Agreement”)
to ensure pari passu piggyback registration rights for the New Purchasers under
that certain registration rights agreement to be entered into between the
Company and the New Purchasers with respect to the securities to be acquired by
the New Purchasers under the Securities Purchase Agreement.

 

G. Pursuant to that certain Amended and Restated Asset Purchase Agreement (as
amended from time to time, the “Asset Purchase Agreement”) dated as of January
13, 2005 by and among the Company, Teligent Services Acquisition, Inc., Teligent
Services, Inc. and Teligent, Inc. (“Teligent”), the Company is issuing the
Teligent Shares (as hereinafter defined) to Teligent and the Teligent Warrants
(as hereinafter defined) in the name of Dr. Rajendra Singh.

 

H. It is a condition to the Asset Purchase Agreement that the Company grant
registration rights with respect to the Teligent Shares and the Teligent
Warrants.

 

I. The Company and the Holders who are party to this Agreement now desire to
amend and restate the Second Amended and Restated Rights Agreement to grant
registration rights with respect to the Teligent Shares and the Teligent
Warrants.

 

J. The Holders who are party to this Agreement represent at least a majority of
the Registrable Securities as required for amendment of the Second Amended and
Restated Rights Agreement.

 

AGREEMENTS

 

In consideration of the foregoing, and the agreements set forth below, the
parties hereby amend and restate the Second Amended and Restated Rights
Agreement in its entirety and agree with each other as follows:

 

1. Definitions.

 

As used in this Agreement, the following capitalized terms (in their singular
and plural forms, as applicable) have the following meanings:

 

“Action” has the meaning assigned to such term in Section 7.3 hereof.

 

“Additional Holders” means the Permitted Assignees of Registrable Securities
who, from time to time, acquire Registrable Securities and own Registrable
Securities at the relevant time, agree to be bound by all the terms and
provisions of this Agreement by executing an Instrument of Adherence in the form
attached hereto as Exhibit A and become Holders for purposes of this Agreement.

 

“Adverse Effect” has the meaning assigned to such term in Section 2.5 hereof.

 

“Affiliate” of a Person means any Person that, directly or indirectly, through
one or more intermediaries, controls or is controlled by, or is under common
control with, such other Person. For purposes of this definition, the term
“control” (including the terms “controlling,” “controlled

 

-3-



--------------------------------------------------------------------------------

by” and “under common control with”) means the possession, direct or indirect,
of the power to cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
to this Agreement.

 

“Amended and Restated Rights Agreement” has the meaning assigned to such term in
the Recitals to this Agreement.

 

“Asset Purchase Agreement” has the meaning assigned to such term in the Recitals
to this Agreement.

 

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which banking institutions in the Borough of Manhattan, The City
of New York are authorized or obligated by law or executive order to close.

 

“Commission” means the United States Securities and Exchange Commission and any
successor United States federal agency or governmental authority having similar
powers.

 

“Common Stock” means the authorized common stock, par value $0.001, of the
Company.

 

“Company” has the meaning assigned to such term in the introductory paragraph to
this Agreement.

 

“Company Indemnified Person” has the meaning assigned to such term in Section
7.2 hereof.

 

“Company Standstill Period” has the meaning assigned to such term in Section 5.1
hereof.

 

“Demand Registration” has the meaning assigned to such term in Section 2.1
hereof.

 

“Demand Request” has the meaning assigned to such term in Section 2.1 hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations of the Commission thereunder.

 

“Holder” means any (i) Person who owns Registrable Securities at the relevant
time and is a party to this Agreement or (ii) Additional Holder.

 

“Holder Shelf Offering” has the meaning assigned to such term in Section 4.2(b)
hereof.

 

“Included Transferee” means Teligent and any stockholder of Teligent to which
Teligent distributes Registrable Securities provided that (i) Teligent has given
the Company notice of such distribution and (ii) such stockholder agrees to be
bound by all of the terms and provisions of this Agreement by executing an
Instrument of Adherence in the form attached hereto as Exhibit A.

 

-4-



--------------------------------------------------------------------------------

“Indemnified Person” has the meaning assigned to such term in Section 7.1
hereof.

 

“Indemnitee” has the meaning assigned to such term in Section 7.3 hereof.

 

“Inspectors” has the meaning assigned to such term in Section 6.1(k) hereof.

 

“January 2004 Holders” has the meaning assigned to such term in the Recitals to
this Agreement.

 

“January 2004 Shares” means (i) the 1,111,111 shares of Common Stock issued and
sold to the January 2004 Holders under the Purchase Agreement and (ii) up to an
aggregate of 97,222 additional shares of Common Stock issued and sold to one or
more January 2004 Holders at subsequent closings under the Purchase Agreement,
provided that any such January 2004 Holder became a party to the Amended and
Restated Registration Rights Agreement pursuant to Section 10.10 thereof.

 

“January 2004 Warrant Shares” means the shares of Common Stock to be issued by
the Company upon the exercise of the January 2004 Warrants.

 

“January 2004 Warrants” means (i) the warrants issued and sold to the January
2004 Holders under the Purchase Agreement to purchase up to 1,111,111 shares of
Common Stock and (ii) the warrants issued and sold to one or more January 2004
Holders at subsequent closings under the Purchase Agreement to purchase up to an
aggregate of 97,222 additional shares of Common Stock, provided that any such
January 2004 Holder became a party to the Amended and Restated Registration
Rights Agreement pursuant to Section 10.10 thereof.

 

“Joining Holder” has the meaning assigned to such term in Section 2.2 hereof.

 

“Loss” and “Losses” have the meanings assigned to such terms in Section 7.1
hereof.

 

“Majority Participating Holders” means, with respect to any registration of
Registrable Securities under this Agreement, the Holder or Holders at the
relevant time of at least a majority of the Registrable Securities to be
included in the registration statement in question.

 

“Material Disclosure Event” means, as of any date of determination, any pending
or imminent event relating to the Company, which, in the determination of the
Board of Directors of the Company (i) upon the advice of counsel, requires
disclosure of material, non-public information relating to such event in any
registration statement so that such registration statement would not be
materially misleading, (ii) upon the advice of counsel, is otherwise not
required to be publicly disclosed at that time (e.g., on Forms 10-K, 8-K, or
10-Q) under applicable federal or state securities laws and (iii) if publicly
disclosed at the time of such event, would have a material adverse effect on the
business, financial condition or prospects of the Company or would materially
adversely affect a pending or proposed acquisition, merger, recapitalization,
consolidation, reorganization, financing or similar transaction, or negotiations
with respect thereto.

 

-5-



--------------------------------------------------------------------------------

“NASD” has the meaning assigned to such term in Section 6.1(n) hereof.

 

“New Purchasers” has the meaning assigned to such term in the Recitals to this
Agreement.

 

“New Registrable Securities” means the (i) Other Shares and Other Warrant Shares
issued upon exercise of the Other Warrants and (ii) the Other Warrants;
provided, however, that as to any New Registrable Securities, such securities
shall cease to constitute “New Registrable Securities” for purposes of this
Agreement if and when (w) a registration statement with respect to the sale of
such securities shall have been declared effective by the Commission and such
securities shall have been sold pursuant thereto in accordance with the intended
plan and method of distribution therefor set forth in the final prospectus
forming part of such registration statement or (x) such securities are no longer
outstanding (or, with respect to the Other Warrant Shares, such securities are
neither outstanding nor issuable upon exercise of the Other Warrants) or (y)
such securities are publicly distributed in accordance with the provisions of
Rule 144 or (z) such securities may be distributed to the public free from any
restrictions imposed by Rule 144 and without the requirement of the filing of a
registration statement covering such securities.

 

“Original Rights Agreement” has the meaning assigned to such term in the
Recitals to this Agreement.

 

“Original Shares” has the meaning assigned to such term in the Recitals to this
Agreement.

 

“Original Warrant Shares” has the meaning assigned to such term in the Recitals
to this Agreement.

 

“Original Warrants” has the meaning assigned to such term in the Recitals to
this Agreement.

 

“Other Shares” has the meaning assigned to such term in the Recitals to this
Agreement.

 

“Other Warrants” has the meaning assigned to such term in the Recitals to this
Agreement.

 

“Other Warrant Shares” has the meaning assigned to such term in the Recitals to
this Agreement.

 

“Participating Holder” means any Holder on whose behalf Registrable Securities
are registered pursuant to Sections 2, 3 or 4 hereof.

 

“Permitted Assignee” means any (i) Included Transferee, (ii) Affiliate of any
Holder who acquires Registrable Securities from such Holder or its Affiliates or
(iii) any other Person who acquires at least 20% (calculated at the time of such
purchase) of any Holder’s Registrable Securities and who shall have been
designated as a Permitted Assignee by such Holder in a written notice to the
Company; provided that the rights of any Person designated as a Permitted
Assignee referred to in the foregoing clause (iii) shall be limited if, and to
the extent, provided in such notice; and provided, further, that no Holder shall
be entitled to designate any Permitted Assignee if the Registrable Securities
would continue to be Registrable Securities for a period longer than would be
the case in the hands of such Holder or any of its Affiliates.

 

-6-



--------------------------------------------------------------------------------

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

 

“Plan” has the meaning assigned to such term in the Recitals to this Agreement.

 

“Purchase Agreement” has the meaning assigned to such term in the Recitals to
this Agreement.

 

“Records” has the meaning assigned to such term in Section 6.1(k) hereof.

 

The terms “register,” “registered” and “registration” mean a registration
effected by preparing and filing with the Commission a registration statement on
an appropriate form in compliance with the Securities Act, and the declaration
or order of the Commission of the effectiveness of such registration statement
under the Securities Act.

 

“Registrable Securities” means the (i) Teligent Shares, January 2004 Shares and
Original Shares (collectively with any Teligent Warrant Shares, January 2004
Warrant Shares and Original Warrant Shares issued upon exercise of Teligent
Warrants, January 2004 Warrants and Original Warrants, respectively, the
“Registrable Common Securities”), (ii) Teligent Warrants, January 2004 Warrants
and Original Warrants, and (iii) Teligent Warrant Shares, January 2004 Warrant
Shares and Original Warrant Shares, respectively; provided, however, that as to
any Registrable Securities, such securities shall cease to constitute
“Registrable Securities” for purposes of this Agreement if and when (w) a
registration statement with respect to the sale of such securities shall have
been declared effective by the Commission and such securities shall have been
sold pursuant thereto in accordance with the intended plan and method of
distribution therefor set forth in the final prospectus forming part of such
registration statement or (x) such securities are no longer outstanding (or,
with respect to the Teligent Warrant Shares, January 2004 Warrant Shares or
Original Warrant Shares, such securities are neither outstanding nor issuable
upon exercise of the Teligent Warrants, January 2004 Warrants or Original
Warrants) or (y) such securities are publicly distributed in accordance with the
provisions of Rule 144 or (z) such securities may be distributed to the public
free from any restrictions imposed by Rule 144 and without the requirement of
the filing of a registration statement covering such securities. For purposes of
this Agreement, the number of shares of Registrable Securities outstanding at
any time shall be determined by adding (i) the number of shares of Common Stock
outstanding which are Registrable Securities (including any Teligent Warrant
Shares, January 2004 Warrant Shares or Original Warrant Shares that have been
issued upon exercise of Teligent Warrants, January 2004 Warrants or Original
Warrants, respectively), and (ii) with respect to the Teligent Warrants, January
2004 Warrants, Original Warrants, Teligent Warrant Shares, January 2004 Warrant
Shares and Original Warrant Shares (without duplication), the maximum number of
Teligent Warrant Shares, January 2004 Warrant Shares and Original Warrant Shares
issuable (but not yet issued) upon exercise of all then exercisable Teligent
Warrants, January 2004 Warrants and Original Warrants, respectively, which upon
issuance would be Registrable Securities.

 

-7-



--------------------------------------------------------------------------------

“Reorganized ART” has the meaning assigned to such term in the Recitals to this
Agreement.

 

“Requesting Holder” has the meaning assigned to such term in Section 2.1 hereof.

 

“Required Filing Date” has the meaning assigned to such term in Section 2.1
hereof.

 

“Required Period” has the meaning assigned to such term in Section 4.2(a)
hereof.

 

“Rule 144” means Rule 144 (or any similar provision then in force) promulgated
under the Securities Act.

 

“Second Amended and Restated Rights Agreement” has the meaning assigned to such
term in the Recitals to this Agreement.

 

“Securities Purchase Agreement” has the meaning assigned to such term in the
Recitals to this Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations of the Commission thereunder.

 

“Shelf Filing Deadline” has the meaning assigned to such term in Section 4.1
hereof.

 

“Shelf Registration Statement” has the meaning assigned to such term in Section
4.1 hereof.

 

“Shelf Request” has the meaning assigned to such term in Section 4.1 hereof.

 

“Suspension Notice” has the meaning assigned to such term in Section 5.2 hereof.

 

“Suspension Period” has the meaning assigned to such term in Section 5.2 hereof.

 

“2001 Holders” has the meaning assigned to such term in the Recitals to this
Agreement.

 

“Teligent” has the meaning assigned to such term in the Recitals to this
Agreement.

 

“Teligent Shares” means the 25,194,647 shares of Common Stock to be issued to
Teligent under the Asset Purchase Agreement.

 

“Teligent Warrant Shares” means the shares of Common Stock to be issued by the
Company upon the exercise of the Teligent Warrants.

 

“Teligent Warrants” means the warrants to be issued in the name of Dr. Rajendra
Singh under the Asset Purchase Agreement to purchase 2,519,464 shares of Common
Stock.

 

The words “include,” “includes” and “including,” when used in this Agreement,
shall be deemed to be followed by the words “without limitation.”

 

-8-



--------------------------------------------------------------------------------

2. Demand Registration.

 

2.1 Request for Registration. Subject to the provisions contained in this
Section 2.1, beginning on the date on which the Company is a registrant entitled
to use Form S-3 of the Commission (or any successor form thereto) to offer
outstanding securities for the account of the Holders, one or more Holders of at
least 30% of the Registrable Securities then outstanding (each, a “Requesting
Holder”) may, from time to time, request in writing (a “Demand Request”) that
the Company effect the registration under the Securities Act of a specified
number of Registrable Securities held by the Requesting Holders, specifying the
intended method of distribution thereof if other than pursuant to an
underwritten offering (a “Demand Registration”); provided, however, that the
Company will in no event be required to effect more than three (3) Demand
Registrations in total; provided, further that the Company will in no event be
required to effect more than one (1) Demand Registration in any 12-month period;
provided, further, that the Company will not be obligated to take any action to
effect any Demand Registration within 90 days immediately following the
effective date of any registration statement pertaining to an underwritten
public offering of equity securities of the Company for its own account (except
pursuant to registrations on Form S-4 or any successor form or on Form S-8 or
any successor form relating solely to securities issued pursuant to any benefit
plan). The Company shall cooperate with the Holders in order to facilitate
communications among such Holders solely for the purpose of obtaining the
consent of a sufficient number of Holders to request a Demand Registration
pursuant to the first sentence of this Section 2.1, including by providing a
list of securityholders of the Company with their respective ownership of
Registrable Securities and contact information, which shall be used solely for
purposes of this Agreement. Upon receipt of a Demand Request, the Company will
cause to be included in a registration statement on an appropriate form under
the Securities Act, filed with the Commission as promptly as reasonably
practicable but in any event not later than 90 days after receiving a Demand
Request (the “Required Filing Date”), such Registrable Securities as may be
requested by such Requesting Holders in their Demand Request together with any
other Registrable Securities of the same class as requested by Joining Holders
joining in such request pursuant to Section 2.2 hereof. The Company shall use
its reasonable best efforts to cause any such registration statement to be
declared effective by the Commission as promptly as practicable after such
filing but in any event not later than 150 days following the date of the Demand
Request.

 

2.2 Joining Holders. If at any time the Company proposes to register Registrable
Securities for the account of the Requesting Holders pursuant to Section 2.1
hereof, then (i) the Company shall give, or cause to be given, written notice of
such proposed filing to all the Holders as soon as practicable (but in no event
less than 30 days before the anticipated filing date). Upon the written request
of any Holder, received by the Company no later than the 10th Business Day after
receipt by such Holder of the notice sent by the Company (each such Holder, a
“Joining Holder”), to register, on the same terms and conditions as the
securities otherwise being sold pursuant to such Demand Registration, any of its
Registrable Securities of the same class as the securities otherwise being sold
pursuant to such Demand Registration, the Company will use its best efforts to
cause such Registrable Securities to be included in the registration statement
proposed to be filed by the Company on the same terms and conditions as any
securities of the same class included therein.

 

-9-



--------------------------------------------------------------------------------

2.3 Effective Registration. A registration will not count as a Demand
Registration unless the related registration statement has been declared
effective and has remained effective until the earlier of (i) such time as all
of such Registrable Securities covered thereby have been disposed of in
accordance with the intended methods of disposition by the Participating Holders
(but in no event for a period of more than 90 days after such registration
statement becomes effective) or (ii) the expiration of the time when a
prospectus relating to such registration is required to be delivered under the
Securities Act; it being understood that if, after it has become effective, an
offering of Registrable Securities pursuant to a registration statement is
terminated by any stop order, injunction, or other order of the Commission or
other governmental agency or court, such registration pursuant thereto will be
deemed not to have been effected and will not count as a Demand Registration for
purposes of Section 2.1.

 

2.4 Selection of Underwriters. With respect to any offering of Registrable
Securities pursuant to a Demand Registration in the form of an underwritten
offering, the Company shall select an investment banking firm of national
standing to be the managing underwriter for the offering, which firm shall be
reasonably acceptable to the Majority Participating Holders.

 

2.5 Priority on Demand Registrations. With respect to any offering of
Registrable Securities pursuant to a Demand Registration in the form of an
underwritten offering, no securities to be sold for the account of any Person
(including the Company) other than the Requesting Holders and Joining Holders
and any New Purchasers exercising registration rights shall be included in a
Demand Registration unless the managing underwriter advises the Requesting
Holders in writing that the inclusion of such securities will not adversely
affect the price or success of the offering (an “Adverse Effect”). Furthermore,
in the event that the managing underwriter advises the Requesting Holders in
writing that the amount of Registrable Securities proposed to be included in
such Demand Registration by Requesting Holders, Joining Holders and New
Purchasers is sufficiently large (even after exclusion of all securities of any
other Person pursuant to the immediately preceding sentence) to cause an Adverse
Effect, the number of Registrable Securities and New Registrable Securities to
be included in such Demand Registration shall be allocated among all such
Requesting Holders, Joining Holders and New Purchasers exercising registration
rights therewith effected pro rata based on the ratio that the number of
Registrable Securities that each such Holder requested to be included in such
registration statement or New Registrable Securities that each such New
Purchaser requested to be included in such registration statement, as the case
may be, bears to the amount represented by the sum of (A) the total number of
Registrable Securities that all Holders requested to be included in such
registration statement and (B) the total number of New Registrable Securities
requested to be included in such registration statement; provided that if, as a
result of such pro-ration, any Requesting Holder, Joining Holder or New
Purchaser shall not be entitled to include in a registration all Registrable
Securities or New Registrable Securities, as the case may be, of the class that
such Holder or New Purchaser had requested to be included, such Holder or New
Purchaser may elect to withdraw its request to include such Registrable
Securities or New Registrable Securities, as the case may be, in such
registration or may reduce the number requested to be included; provided,
however, that (a) such request must be made in writing prior to the earlier of
the execution of the underwriting agreement or the execution of the custody
agreement with respect to such registration and (b) such withdrawal or reduction
shall be irrevocable.

 

-10-



--------------------------------------------------------------------------------

3. Piggyback Registrations.

 

3.1 Holder Piggyback Registration. If the Company proposes to file a
registration statement under the Securities Act with respect to an offering of
any equity securities for the Company’s own account (except pursuant to
registrations on Form S-4 or any successor form or on Form S-8 or any successor
form relating solely to securities issued pursuant to any benefit plan) on a
form that would permit registration of Registrable Securities for sale to the
public under the Securities Act, then (i) the Company shall give written notice
of such proposed filing to the Holders as soon as practicable (but in no event
less than 20 days before the anticipated filing date), describing in reasonable
detail the proposed registration (including the number and class of securities
proposed to be registered, the proposed date of filing of such registration
statement, any proposed means of distribution of such securities, any proposed
managing underwriter of such securities and a good faith estimate by the Company
of the proposed maximum offering price of such securities as such price is
proposed to appear on the facing page of such registration statement), and
offering such Holders the opportunity to register such number of Registrable
Securities as each such Holder may request. Upon the written request of any
Holder, received by the Company no later than 10 Business Days after receipt by
such Holder of the notice sent by the Company, to register, on the same terms
and conditions as the securities otherwise being sold pursuant to such
registration, any of such Holder’s Registrable Securities of the same class as
those being registered (which request shall state the intended method of
disposition thereof if the securities otherwise being sold are being sold by
more than one method of disposition), the Company will use its reasonable best
efforts to cause such Registrable Securities as to which registration shall have
been so requested to be included in the registration statement proposed to be
filed by the Company on the same terms and conditions as any similar securities
included therein; provided, however, that, notwithstanding the foregoing, the
Company may at any time, in its sole discretion, without the consent of any
other Holder, delay or abandon the proposed offering in which any Holder had
requested to participate pursuant to this Section 3.1 or cease the filing (or
obtaining or maintaining the effectiveness) of or withdraw the related
registration statement or other governmental approvals, registrations or
qualifications. In such event, the Company shall so notify each Holder that had
notified the Company in accordance with this Section 3.1 of its intention to
participate in such offering and the Company shall incur no liability for its
failure to complete any such offering.

 

3.2 Priority on Piggyback Registrations.

 

(a) If the Registrable Securities requested to be included in a registration
statement by any Holder pursuant to Section 3.1 hereof differ from the type of
securities proposed to be registered by the Company and the managing underwriter
for the related underwritten offering advises the Company in writing that due to
such differences the inclusion of such Registrable Securities would cause an
Adverse Effect, and the Company notifies such Holder in writing of such advice,
then (i) the number of such Holder’s or Holders’ Registrable Securities to be
included in the registration statement and the New Registrable Securities
requested to be included in the registration statement pursuant to the
Securities Purchase Agreement shall be reduced to an amount which, in the
judgment of such managing underwriter, would eliminate such Adverse Effect or
(ii) if no such reduction would, in the judgment of such managing underwriter,
eliminate such Adverse Effect, then the Company shall have the right to exclude
all such Registrable Securities and New Registrable Securities from such
registration

 

-11-



--------------------------------------------------------------------------------

statement; provided, however, that no other securities that are the same as, or
similar to, the Registrable Securities that have been requested to be included
in a registration statement by any Holder pursuant to Section 3.1 hereof are
included and offered for the account of any other Person (other than the
Company) in such registration statement. Any partial reduction in the number of
Registrable Securities and New Registrable Securities to be included in the
registration statement pursuant to clause (i) of the immediately preceding
sentence shall be effected pro rata based on the ratio that the number of
Registrable Securities that each such Holder requested to be included in such
registration statement or New Registrable Securities that each such New
Purchaser requested to be included in such registration statement, as the case
may be, bears to the amount represented by the sum of (A) the total number of
Registrable Securities that all Holders requested to be included in such
registration statement and (B) the total number of New Registrable Securities
requested to be included in such registration statement. If the Registrable
Securities requested to be included in the registration statement pursuant to
Section 3.1 hereof are of the same type as the securities being registered by
the Company and the managing underwriter advises the Company in writing that the
inclusion of such Registrable Securities would cause an Adverse Effect, and the
Company notifies the requesting Holders in writing of such advice, then the
Company will be obligated to only include in such registration statement that
number of Registrable Securities and New Registrable Securities, if any, which,
in the judgment of the managing underwriter, would not have an Adverse Effect.
Any partial reduction in the number of Registrable Securities and New
Registrable Securities to be included in a registration statement pursuant to
the immediately preceding sentence shall be affected pro rata based on the ratio
that the number of Registrable Securities that each such Holder requested to be
included in such registration statement or New Registrable Securities that each
such New Purchaser requested to be included in such registration statement, as
the case may be, bears to the amount represented by the sum of (A) the total
number of Registrable Securities that all Holders requested to be included in
such registration statement and (B) the total number of New Registrable
Securities requested to be included in such registration statement.

 

(b) Notwithstanding the foregoing, if after a Demand Request by the Holders
pursuant to Section 2.1 hereof, the Company first initiates a proposal to
register securities for its own account pursuant to this Article 3, then the
Demand Registration requested pursuant to Section 2.1 hereof shall be given
priority.

 

3.3 Withdrawals. Each Holder shall have the right to withdraw its request for
inclusion of its Registrable Securities in any registration statement pursuant
to this Article 3 by giving written notice to the Company of its request to
withdraw; provided, however, that (i) such request must be made in writing prior
to the earlier of the execution of the underwriting agreement or the execution
of the custody agreement with respect to such registration and (ii) such
withdrawal shall be irrevocable.

 

3.4 Underwritten Offerings. (a) In connection with the exercise of any
registration rights granted to Holders pursuant to this Section 3, if the
registration is to be effected by means of an underwritten offering, the Company
may condition participation in such registration by such Holders upon inclusion
of the Registrable Securities being so registered in such underwriting. In
addition, such Holders may request that such Registrable Securities be included
in any underwritten offering of Common Stock (whether or not on a firm
commitment basis).

 

-12-



--------------------------------------------------------------------------------

(b) With respect to any offering of Registrable Securities pursuant to this
Section 3 in the form of an underwritten offering, the Company shall select an
investment banking firm of national standing to be the managing underwriter for
the offering.

 

4. Shelf Registration.

 

4.1 Shelf Request. One or more Holders may request in writing (a “Shelf
Request”) that the Company file a shelf registration statement pursuant to Rule
415 under the Securities Act (the “Shelf Registration Statement”) relating to
Registrable Securities, beginning on the date on which the Company is a
registrant entitled to use Form S-3 of the Commission or any successor form
thereto, to register the offer by Holders of such class of Registrable
Securities; provided, however, that the Company will in no event be required to
effect more than two (2) shelf registrations pursuant to this Section 4.1 in any
12-month period; provided, further that the Company will not be obligated to
take any action to effect any shelf registration pursuant to this Section 4.1
within 90 days immediately following the effective date of any registration
statement pertaining to an underwritten public offering of securities of the
Company for its own account (except pursuant to registrations on Form S-4 or any
successor form or on Form S-8 or any successor form relating solely to
securities issued pursuant to any benefit plan). Any such Shelf Request will
specify the intended method of distribution of the subject Registrable
Securities. Upon receipt of such a request, the Company will, as promptly as
reasonably practicable, but in any event not later than 60 days after such
request (the “Shelf Filing Deadline”), file such Shelf Registration Statement on
Form S-3 or any successor form thereto. The Company shall use all reasonable
efforts to cause such registration statement to be declared effective by the
Commission as promptly as practicable after such filing but in any event not
later than 120 days following the date of the Shelf Request. The second sentence
of Section 2.1 hereof and the entire Section 2.2 hereof shall apply to any Shelf
Request as if such a Shelf Request were a Demand Request.

 

4.2 Required Period and Shelf Registration Procedures.

 

(a) The Company shall (i) cause the Shelf Registration Statement to include a
resale prospectus intended to permit each Holder to sell, at such Holder’s
election, all or part of the Registrable Securities held by such Holder without
restriction and (ii) use its best efforts to prepare and file with the
Commission such amendments and post-effective amendments to the Shelf
Registration Statement as may be necessary to keep the Shelf Registration
Statement continuously effective (subject to any Suspension Period(s) referred
to below) for a period (the “Required Period”) ending on the earlier of (1) such
time as all of such Registrable Securities covered by the Shelf Registration
Statement have been disposed of in accordance with the intended methods of
disposition by the Participating Holders (but in no event for a period of more
than 270 days after such registration statement becomes effective, plus the
aggregate number of days in all applicable Suspension Periods)or (2) the
expiration of the time when a prospectus relating to such registration is
required to be delivered under the Securities Act, and (iii) use its best
efforts to cause the resale prospectus to be supplemented by any required
prospectus supplement; provided, that a registration pursuant to this Article 4
shall not be deemed to have been effected unless it has been declared effective
by the Commission and has remained effective for the Required Period, it being
understood that if, after it has become effective, an offering of Registrable
Securities pursuant to a Shelf Registration Statement is

 

-13-



--------------------------------------------------------------------------------

terminated by any stop order, injunction, or other order of the Commission or
other governmental agency or court, such registration pursuant thereto will be
deemed not to have been effected.

 

(b) During the period of effectiveness of the Shelf Registration Statement, any
Participating Holder shall be entitled to sell all or part of the Registrable
Securities registered on behalf of such Participating Holder pursuant to the
Shelf Registration Statement (“Holder Shelf Offering”).

 

(c) No Holder Shelf Offering will be in the form of an underwritten offering
(whether on a firm commitment basis or otherwise).

 

5. Standstill and Suspension Periods.

 

5.1 Company Standstill Period. In the event of an underwritten public offering
of Registrable Securities on a firm commitment basis pursuant to Section 2.1
hereof, the Company agrees not to, without the prior written consent of the
managing underwriter, effect any public sale or distribution of any securities
(except securities that may be held by the Company for its own account under the
relevant registration statement) that are the same as, or similar to, the
Registrable Securities, or any securities convertible into, or exchangeable or
exercisable for, any securities of the Company that are the same as, or similar
to, the Registrable Securities (except pursuant to registrations on Form S-4 or
any successor form, or otherwise in connection with the acquisition of a
business or assets of a business, a merger, or an exchange offer for the
securities of the issuer or another entity, or registrations on Form S-8 or any
successor form relating solely to securities offered pursuant to any benefit
plan), during the period commencing 15 days prior to the effective date of the
registration statement relating to such Registrable Securities (to the extent
timely notified in writing by the Majority Participating Holders or the managing
underwriter of such distribution) and ending on the first to occur of (A) the
90th day after such effective date and (B) the end of the public distribution of
such Registrable Securities (the “Company Standstill Period”).

 

5.2 Suspension Period. The Company may, by notice in writing to each Holder,
postpone the filing or effectiveness of any registration requested pursuant to
this Agreement, or otherwise suspend the Demand Registration rights of the
Holders and/or require the Holders to suspend use of any resale prospectus
included in the Shelf Registration Statement for any period of time determined
by the Company if there shall occur a Material Disclosure Event (such period, a
“Suspension Period”). Notwithstanding the foregoing, no Suspension Period shall
exceed 90 days in any one instance and the Company may not exercise its rights
set forth in the immediately preceding sentence more than twice in any 12-month
period; provided, however, that if the Company deems it necessary to file a
post-effective amendment to the Shelf Registration Statement in order to comply
with Section 4.1 hereof as a result of any Shelf Request or other information
provided by a Holder for inclusion in the prospectus included in the Shelf
Registration Statement, then such period of time from the date of filing such
post-effective amendment until the date on which the Shelf Registration
Statement is declared effective by the Commission shall not be treated as a
Suspension Period. Each Holder agrees that, upon receipt of notice from the
Company of the occurrence of a Material Disclosure Event (a “Suspension
Notice”), such Holder will forthwith discontinue any disposition of Registrable
Securities

 

-14-



--------------------------------------------------------------------------------

pursuant to the Shelf Registration Statement or any public sale or distribution,
including pursuant to Rule 144, until the earlier of (i) the expiration of the
Suspension Period and (ii) such Holder’s receipt of a notice from the Company to
the effect that such suspension has terminated. Any Suspension Notice shall be
accompanied by a certificate of the President or any Vice President of the
Company confirming the existence of the Material Disclosure Event. If so
directed by the Company, such Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies, then in such
Holder’s possession, of the most recent prospectus covering such Registrable
Securities at the time of receipt of such Suspension Notice. In the event of a
Suspension Notice, the Company shall, promptly after such time as the related
Material Disclosure Event no longer exists, take any and all actions necessary
or desirable to give effect to any Holders’ rights under this Agreement that may
have been affected by such notice, including the Holders’ Demand Registration
rights and rights with respect to any Shelf Registration Statement.

 

5.3 Holder Standstill Period. Each Holder agrees not to, without the prior
written consent of the managing underwriter for any underwritten offering of (i)
securities of the Company that are the same as, or similar to, the Registrable
Securities, or (ii) any securities convertible into, or exchangeable or
exercisable for, securities of the Company that are the same as, or similar to,
the Registrable Securities, effect any disposition (except for dispositions
included in, or pursuant to, such an underwritten offering) pursuant to any
Shelf Registration Statement or any public sale or distribution, including
pursuant to Rule 144, of any Registrable Securities or any securities
convertible into, or exchangeable or exercisable for, any securities of the
Company that are the same as, or similar to, the Registrable Securities, during
the period commencing 15 days prior to the effective date of any registration
statement relating to such securities of the Company (to the extent timely
notified in writing (prior to such Holder giving any Demand Request) by the
Company or the managing underwriter) and ending on the first to occur of (A) the
90th day after such effective date and (B) the end of the public distribution of
such securities of the Company.

 

6. Registration Procedures.

 

6.1 Company Obligations. Whenever the Company is required pursuant to this
Agreement to register Registrable Securities, it will (it being understood and
agreed that except as otherwise expressly set forth in this Article 6, if (i)
pursuant to any other provisions of this Agreement, the Company is held to a
higher standard or standards than that or those provided for in this Article 6,
such higher standard or standards will govern the conduct of the Company and
(ii) any other provision of this Agreement is more favorable to the Holders than
the provisions of this Article 6, such other provision shall apply):

 

(a) provide the Participating Holders with a reasonable opportunity to review,
and comment on, any registration statement to be prepared and filed pursuant to
this Agreement prior to the filing thereof with the Commission, and make all
changes thereto as any Participating Holder may request in writing to the extent
such changes are required, in the reasonable judgment of the Company’s counsel,
by the Securities Act;

 

(b) cause any such registration statement and the related prospectus and any
amendment or supplement thereto, as of the effective date of such registration
statement,

 

-15-



--------------------------------------------------------------------------------

amendment or supplement, (i) to comply in all material respects with the
applicable requirements of the Securities Act and the rules and regulations of
the Commission promulgated thereunder and (ii) not to contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

 

(c) furnish, at its expense, to the Participating Holders such number of
conformed copies of such registration statement and of each such amendment
thereto (in each case including all exhibits thereto, except that the Company
shall not be obligated to furnish to any such Participating Holder more than two
(2) copies of such exhibits other than incorporated documents), such number of
copies of the prospectus included in such registration statement (including each
preliminary prospectus and each supplement thereto), and such number of the
documents, if any, incorporated by reference in such registration statement or
prospectus, as the Participating Holders reasonably may request;

 

(d) use its reasonable best efforts to register or qualify the Registrable
Securities covered by such registration statement under such securities or “blue
sky” laws of the states of the United States as the Participating Holders
reasonably shall request, to keep such registration or qualification in effect
for so long as such registration statement remains in effect, and to do any and
all other acts and things that may be necessary or advisable to enable the
Participating Holders to consummate the disposition in such jurisdictions of the
Registrable Securities covered by such registration statement, except that the
Company shall not, for any such purpose, be required to qualify generally to do
business as a foreign corporation in any jurisdiction in which it is not
obligated to be so qualified, or to subject itself to material taxation in any
such jurisdiction, or to consent to general service of process in any such
jurisdiction; and use its reasonable best efforts to obtain all other approvals,
consents, exemptions or authorizations from such securities regulatory
authorities or governmental agencies as may be necessary to enable such
Participating Holders to consummate the disposition of such Registrable
Securities;

 

(e) immediately notify the Participating Holders, at any time when a prospectus
or prospectus supplement relating thereto is required to be delivered under the
Securities Act, upon discovery that, or upon the occurrence of any event as a
result of which, the prospectus included in such registration statement, as then
in effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, which untrue statement or omission requires amendment of the
registration statement or supplementing of the prospectus, and, at the request
of the Participating Holders, prepare and furnish, at its expense, to the
Participating Holders a reasonable number of copies of a supplement to such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that with respect to Registrable Securities registered pursuant to such
registration statement, each Holder agrees that it will not enter into any
transaction for the sale of any Registrable Securities pursuant to such
registration statement during the time after the furnishing of the Company’s
notice that the Company is preparing and filing with the Commission a supplement
to or an amendment of such prospectus or registration statement;

 

-16-



--------------------------------------------------------------------------------

(f) use its reasonable best efforts to comply with all applicable rules and
regulations of the Commission, and make available to holders of its securities,
as soon as reasonably practicable, an earnings statement covering the period of
at least 12 months, but not more than 18 months, beginning with the first month
of the first fiscal quarter after the effective date of such registration
statement, which earnings statement shall satisfy the provisions of Section
11(a) of the Securities Act and Rule 158 thereunder;

 

(g) provide, and cause to be maintained, a transfer agent and registrar for the
Registrable Securities covered by such registration statement (which transfer
agent and registrar shall, at the Company’s option, be the Company’s existing
transfer agent and registrar) from and after a date not later than the effective
date of such registration statement; it being hereby agreed that the Holders
shall furnish to the Company such information regarding the Holders and the plan
and method of distribution of Registrable Securities intended by the Holders as
the Company may, from time to time, reasonably request in writing and as shall
be required by law or by the Commission in connection therewith;

 

(h) notify the Participating Holders and the managing underwriter, if any,
promptly, and (if requested by any such Person) confirm such notice in writing,
(i) when a registration statement, prospectus, prospectus supplement or
post-effective amendment related to such registration statement has been filed,
and, with respect to such registration statement or any post-effective amendment
thereto, when the same has become effective, (ii) of any request by the
Commission or any other federal or state governmental authority for amendments
or supplements to such registration statement or related prospectus, (iii) of
the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of such registration
statement or the initiation of any proceedings for that purpose and (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose;

 

(i) use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of such registration statement, or the lifting of
any suspension of the qualification (or exemption from qualification) of any of
the Registrable Securities for sale in any jurisdiction, at the earliest
possible moment;

 

(j) in the event of an underwritten public offering of Registrable Securities
pursuant to Section 2.1 hereof, enter into customary agreements (including
underwriting agreements in customary form, which may include, in the case of an
underwritten offering on a firm commitment basis, “lock-up” obligations
substantially similar to Section 5.1 hereof) and take such other actions
(including using its reasonable efforts to make such road show presentations and
otherwise engaging in such reasonable marketing support in connection with any
such underwritten offering, including the obligation to make its executive
officers available for such purpose if so requested by the managing underwriter
for such offering) as are reasonably requested by the managing underwriter in
order to expedite or facilitate the sale of such Registrable Securities;

 

-17-



--------------------------------------------------------------------------------

(k) make available for inspection by each Participating Holder, any underwriter
participating in any disposition pursuant to such registration, and any
attorney, accountant or other agent retained by such Participating Holder or any
such underwriter (collectively, the “Inspectors”), all financial and other
records, pertinent corporate documents and properties of the Company and any of
its subsidiaries (collectively, the “Records”) as shall be reasonably necessary
to enable them to exercise their due diligence responsibility, and cause the
officers, directors and employees of the Company to supply all information
reasonably requested by any such Inspector in connection with such registration,
provided, however, that (i) in connection with any such inspection, any such
Inspectors shall cooperate to the extent reasonably practicable to minimize any
disruption to the operation by the Company of its business and shall comply with
all Company site safety rules, (ii) Records and information obtained hereunder
shall be used by such Inspectors only to exercise their due diligence
responsibility and (iii) Records or information furnished or made available
hereunder shall be kept confidential and shall not be disclosed by such
Participating Holder, underwriter or Inspectors unless (A) the disclosing party
advises the other party that the disclosure of such Records or information is
necessary to avoid or correct a misstatement or omission in a registration
statement or is otherwise required by law, (B) the release of such Records or
information is ordered pursuant to a subpoena or other order from a court or
governmental authority of competent jurisdiction or (C) such Records or
information otherwise become generally available to the public other than
through disclosure by such Participating Holder, underwriter or Inspector in
breach hereof or by any Person in breach of any other confidentiality
arrangement;

 

(l) use all reasonable efforts to furnish to each Participating Holder and to
the managing underwriter, if any, a signed counterpart, addressed to such
Participating Holder and the managing underwriter, if any, of (i) an opinion or
opinions of counsel to the Company and (ii) a comfort letter or comfort letters
from the Company’s independent public accountants pursuant to Statement on
Auditing Standards No. 72, each in customary form and covering such matters of
the type customarily covered by opinions or comfort letters, as the case may be,
as each such Participating Holder and the managing underwriter, if any,
reasonably requests.

 

(m) in connection with any registration hereunder, provide officers’
certificates and other customary closing documents;

 

(n) cooperate with each seller of Registrable Securities Participating Holder
and each any underwriter in the disposition of such Registrable Securities and
cooperate with underwriters’ counsel, if any, in connection with any filings
required to be made with the National Association of Securities Dealers, Inc.
(the “NASD”); and

 

(o) with respect to an underwritten offering of Registrable Common Securities,
use its reasonable best efforts to cause all such Registrable Common Securities
to be listed on each securities exchange on which similar securities issued by
the Company are then listed.

 

6.2 Holder Obligations. Each Holder agrees:

 

(a) that information obtained by it or by its Inspectors shall be deemed
confidential and shall not be used by it as the basis for any market
transactions in the securities of the Company or its Affiliates unless and until
such information is made generally available to the public;

 

-18-



--------------------------------------------------------------------------------

(b) to use all reasonable efforts, prior to making any disclosure allowed by
Section 6.1(k)(iii)(A) or (B) hereof, to inform the Company that such disclosure
is necessary to avoid or correct a misstatement or omission in the registration
statement or ordered pursuant to a subpoena or other order from a court or
governmental authority of competent jurisdiction or otherwise required by law;
and

 

(c) in the case of an underwritten offering of Registrable Securities pursuant
to this Agreement, if requested by the managing underwriter, to enter into an
underwriting agreement with the underwriters for such offering containing such
representations and warranties by each Holder and such other terms and
provisions as are customarily contained in such underwriting agreements,
including customary indemnity and contribution provisions and “lock-up”
obligations substantially similar to Section 5.3 hereof.

 

7. Indemnification.

 

7.1 Indemnification by the Company. In the event of any registration of any
Registrable Securities under the Securities Act pursuant to this Agreement, the
Company shall indemnify and hold harmless (i) each Holder and its Affiliates,
(ii) any selling agent selected by the Holders with respect to such Registrable
Securities, and (ii) each Person who controls any Holder or such Affiliate, or
selling agent, including directors and officers thereof (each such Person being
sometimes referred to as an “Indemnified Person”), within the meaning of Section
15 of the Securities Act, against any losses, claims, damages, expenses or
liabilities, joint or several (each a “Loss” and collectively “Losses”), to
which such Indemnified Person may become subject under the Securities Act or
otherwise, to the extent that such Losses (or related actions or proceedings)
arise out of or are based upon (A) any untrue statement or alleged untrue
statement of any material fact contained in any registration statement in which
such Registrable Securities were included for registration under the Securities
Act, or any preliminary prospectus or any final prospectus included in such
registration statement (or any amendment or supplement to such registration
statement or prospectus) or (B) any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; and the Company agrees to reimburse such Indemnified Person for
any legal or other expenses reasonably incurred by it in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that the Company shall have no obligation to
provide any indemnification hereunder (i) to the extent that any such Losses (or
actions or proceedings in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in such registration statement, preliminary prospectus, final prospectus,
amendment or supplement, in reliance upon and in conformity with written
information furnished to the Company by the Holder, or on the Holder’s behalf,
specifically for inclusion, respectively, in such registration statement,
preliminary prospectus, final prospectus, amendment or supplement or (ii) in the
case of a sale directly by a Holder of Registrable Securities (including a sale
of such Registrable Securities through any underwriter retained by

 

-19-



--------------------------------------------------------------------------------

such Holder engaging in a distribution solely on behalf of such Holder), to the
extent that such untrue statement or alleged untrue statement or omission or
alleged omission was contained in a preliminary prospectus and corrected in a
final or amended prospectus, and such Holder failed to deliver a copy of the
final or amended prospectus at or prior to the confirmation of the sale of the
Registrable Securities to the person asserting any such Loss in any case in
which such delivery is required by the Securities Act. The indemnity provided in
this Section 7.1 shall survive the transfer of the Registrable Securities by the
Holder or any such other Persons.

 

7.2 Indemnification by the Holders. In the event of any registration of any
Registrable Securities under the Securities Act pursuant to this Agreement, each
Holder shall indemnify and hold harmless (in the same manner and to the same
extent as set forth in Section 7.1 hereof) the Company, each director and
officer of the Company and each other Person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act (each such person being
sometimes referred to as a “Company Indemnified Person”), against Losses to
which the Company or any such Persons may become subject under the Securities
Act or otherwise, to the extent that such losses (or related actions or
proceedings) arise out of or are based upon (A) any untrue statement or alleged
untrue statement of any material fact contained in any registration statement in
which Registrable Securities were included for registration under the Securities
Act, or any preliminary prospectus or any final prospectus included in such
registration statement (or any amendment or supplement to such registration
statement or prospectus), or (B) any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, in each case, only to the extent that such untrue statement or
alleged untrue statement or omission or alleged omission was made in such
registration statement, preliminary prospectus, final prospectus, amendment or
supplement in reliance upon and in conformity with written information furnished
to the Company by such Holder, or on such Holder’s behalf, specifically for
inclusion, respectively, in such registration statement, preliminary prospectus,
final prospectus, amendment or supplement; and each Holder agrees to reimburse
such Company Indemnified Person for any legal or other expenses reasonably
incurred by it in connection with investigating or defending any such action or
claim as such expenses are incurred; provided, however, that, a Holder’s
aggregate liability under this Agreement shall be limited to an amount equal to
the net proceeds (after deducting the underwriter’s discount but before
deducting expenses) received by such Holder from the sale of such Holder’s
Registrable Securities pursuant to such registration.

 

7.3 Notice of Claims, Etc. Promptly after receipt by any Person entitled to
indemnity under Section 7.1 or 7.2 hereof (an “Indemnitee”) of notice of the
commencement of any action or proceeding (an “Action”) involving a claim
referred to in such Sections, such Indemnitee shall, if indemnification is
sought against an indemnifying party, give written notice to such indemnifying
party of the commencement of such Action; provided, however, that the failure of
any Indemnitee to give said notice shall not relieve the indemnifying party of
its obligations under Sections 7.1 or 7.2 hereof, except to the extent that the
indemnifying party is actually prejudiced by such failure. In case an Action is
brought against any Indemnitee, and such Indemnitee notifies the indemnifying
party of the commencement thereof, each indemnifying party shall be entitled to
participate therein and, to the extent it elects to do so by written notice
delivered to the Indemnitee promptly after receiving the aforesaid notice, to
assume the defense thereof with counsel reasonably satisfactory to such
Indemnitee. Notwithstanding the foregoing,

 

-20-



--------------------------------------------------------------------------------

the Indemnitee shall have the right to employ its own counsel in any such case,
but the fees and expenses of such counsel shall be at the expense of such
Indemnitee, unless (i) the employment of such counsel shall have been authorized
in writing by the indemnifying party, (ii) the indemnifying party shall not have
employed counsel to take charge of the defense of such Action, reasonably
promptly after notice of the commencement thereof or (iii) such Indemnitee
reasonably shall have concluded that there may be defenses available to it which
are different from or additional to those available to the indemnifying party
which, if the indemnifying party and the Indemnitee were to be represented by
the same counsel, could result in a conflict of interest for such counsel or
materially prejudice the prosecution of the defenses available to such
Indemnitee. If any of the events specified in clauses (i), (ii) or (iii) of the
preceding sentence shall have occurred or otherwise shall be applicable, then
the fees and expenses of one counsel (or firm of counsel) for the Indemnitee
shall be borne by the indemnifying party. Anything in this Section 7.3 to the
contrary notwithstanding, an indemnifying party shall not be liable for the
settlement of any action effected without its prior written consent (which
consent shall not unreasonably be withheld or delayed), but if settled with the
prior written consent of the indemnifying party, or if there shall be a final
judgment adverse to the Indemnitee, the indemnifying party agrees to indemnify
the Indemnitee from and against any loss or liability by reason of such
settlement or judgment. No indemnifying party shall, without the prior consent
of the Indemnitee, consent to entry of any judgment or enter into any settlement
or compromise, with respect to any pending or threatened action or claim in
respect of which indemnification or contribution may be sought hereunder
(whether or not the Indemnitee is an actual or potential party to such action or
claim), which (i) does not include as a term thereof the unconditional release
of the Indemnitee from all liability in respect of such action or claim or (ii)
includes a statement as to, or an admission of, fault, culpability or a failure
to act, by or on behalf of the Indemnitee.

 

7.4 Contribution. If the indemnification provided for in this Article 7 is
unavailable or insufficient to hold harmless an Indemnitee in respect of any
Losses, then each indemnifying party shall, in lieu of indemnifying such
Indemnitee, contribute to the amount paid or payable by such Indemnitee as a
result of such Losses in such proportion as appropriate to reflect the relative
fault of the indemnifying party, on the one hand, and the Indemnitee, on the
other hand, which relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by such Indemnitee or indemnifying party, and such parties’ relative
intent, knowledge, access to information and opportunity to correct or mitigate
the damage in respect of or prevent the untrue statement or omission giving rise
to such indemnification obligation. The parties hereto agree that it would not
be just and equitable if contributions pursuant to this Section 7.4 were
determined solely by pro rata allocation or by any other method of allocation
which did not take account of the equitable considerations referred to above. No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who is not guilty of such fraudulent misrepresentation.

 

7.5 Indemnification Payments; Other Remedies.

 

(a) Periodic payments of amounts required to be paid pursuant to this Article 7
shall be made during the course of the investigation or defense, as and when
reasonably itemized bills therefor are delivered to the indemnifying party in
respect of any particular Loss as incurred.

 

-21-



--------------------------------------------------------------------------------

(b) The remedies provided in this Article 7 are not exclusive and shall not
limit any rights or remedies that may otherwise be available to an Indemnitee at
law or in equity.

 

8. Registration Expenses.

 

In connection with any offerings pursuant to a registration statement hereunder,
the Company will pay (i) all registration and filing fees, (ii) all fees and
expenses of compliance with state securities or “blue sky” laws (including
reasonable fees and disbursements of counsel in connection with “blue sky” laws
qualifications of the Registrable Securities), (iii) printing and duplicating
expenses, (iv) internal expenses of the Company (including all salaries and
expenses of its officers and employees performing legal or accounting duties),
(v) fees and disbursements of counsel for the Company and fees and expenses of
independent certified public accountants retained by the Company (including the
expenses of any comfort letters or costs associated with the delivery by
independent certified public accountants of a comfort letter or comfort letters
or with any required special audits), (vi) the reasonable fees and expenses of
any special experts retained by the Company, (vii) fees and expenses in
connection with any review of underwriting arrangements by the NASD, including
fees and expenses of any “qualified independent underwriter” in connection with
an underwritten offering, (viii) reasonable fees and expenses of not more than
one counsel for the Participating Holders (as a group), (ix) fees and expenses
in connection with listing the Registrable Common Securities on a securities
exchange or the Nasdaq National Market, and (x) all duplicating, distribution
and delivery expenses. In connection with any offerings pursuant to a
registration statement, each Participating Holder will pay (i) any underwriting
fees, discounts or commissions attributable to the sale of Registrable
Securities by such Participating Holder in connection with an underwritten
offering; (ii) any out-of-pocket expenses of such Participating Holder including
any fees and expenses of counsel to such Participating Holder (other than as set
forth in clause (viii) of the immediately preceding sentence); and (iii) any
applicable transfer taxes. Notwithstanding the foregoing, the Company shall not
be required to pay any registration expenses set forth in the first sentence of
this Section 8 for any Demand Registration or shelf registration pursuant to
Section 4.1 hereof if the Demand Request or Shelf Request, as the case may be,
is withdrawn at any time at the request of the Majority Participating Holders
(in which case all Participating Holders shall bear such expenses), unless, in
the case of a Demand Registration, the Holders of a majority of the Registrable
Securities then outstanding agree to forfeit their right to one (1) Demand
Registration pursuant to Section 2.1 hereof at the time of any such withdrawal,
which forfeiture shall bind all Holders of Registrable Securities.

 

9. Rule 144.

 

With a view to making available to the Holders the benefits of Rule 144 and any
other similar rule or regulation of the Commission that may at any time permit a
Holder to sell securities of the Company to the public without registration or
pursuant to a registration on Form S-3, the Company covenants that it shall use
its reasonable best efforts to file in a timely manner all reports required to
be filed by it under the Exchange Act, and that it shall comply with the
requirements of Rule 144(c), as such Rule may be amended from time to time (or
any similar

 

-22-



--------------------------------------------------------------------------------

rule or regulation hereafter adopted by the Commission), regarding the
availability of current public information to the extent required to enable any
Holder to sell Registrable Securities without registration under the Securities
Act pursuant to the resale provisions of Rule 144 (or any similar rule or
regulation). Upon the request of any Holder, the Company will deliver to such
Holder a written statement as to whether it has complied with such requirements
and, upon such Holder’s compliance with the applicable provisions of Rule 144,
will take such reasonable action as may be required (including causing legal
counsel to issue an appropriate opinion) to cause its transfer agent to
effectuate any transfer of Registrable Securities properly requested by such
Holder, in accordance with the terms and conditions of Rule 144.

 

10. Miscellaneous.

 

10.1 Notice Generally. Any notice, demand, request, consent, approval,
declaration, delivery or other communication hereunder to be made pursuant to
the provisions of this Agreement shall specify the Section of this Agreement
pursuant to which it is given or being made and shall be deemed sufficiently
given or made if in writing and signed by the party making the same, and either
delivered in person with receipt acknowledged or sent by registered or certified
mail, return receipt requested, postage prepaid, or by telecopy and confirmed by
telecopy answerback, addressed, if to any Holder, at the address of such Holder
as set forth on the signature pages hereto; and if to the Company, at

 

First Avenue Networks, Inc.

230 Court Square, Suite 202

Charlottesville, VA 22902

Attn: Sandra Thomas Watson

Telephone: (434) 220-4988

Facsimile: (434) 220-4978

 

With copies to:

 

Ropes & Gray LLP

One International Place

Boston, Massachusetts 02110

Attn: Joel Freedman, Esq.

Telephone: (617) 951-7309

Facsimile: (617) 951-7050

 

- and –

 

Andrews Kurth LLP

450 Lexington Avenue

New York, New York 10017

Attn: Paul N. Silverstein, Esq.

         Richard Baumfield, Esq.

Telephone: (212) 850-2819

Facsimile: (212) 850-2929

 

-23-



--------------------------------------------------------------------------------

or at such other address as may be substituted by notice given as herein
provided. The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice. Every notice, demand, request,
consent, approval, declaration, delivery or other communication hereunder shall
be deemed to have been duly given or served on the date on which personally
delivered, with receipt acknowledged, telecopied and confirmed by telecopy
answerback or three (3) Business Days after the same shall have been deposited
in the United States mail (by registered or certified mail, return receipt
requested, postage prepaid), whichever is earlier.

 

10.2 Successors and Assigns. This Agreement may not be assigned by any Holder
other than to a Permitted Assignee (provided such Permitted Assignee agrees to
be bound by all of the terms and provisions of this Agreement by executing an
Instrument of Adherence in the form attached hereto as Exhibit A), whereupon
such Permitted Assignee shall be deemed to be a Holder for all purposes of this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and all successors to the Company and the Holders.

 

10.3 Amendments. This Agreement may be amended or modified only by a written
agreement signed by the Company and Holders of a majority of the Registrable
Securities then outstanding.

 

10.4 Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

10.5 Headings. The headings used in this Agreement are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this
Agreement.

 

10.6 Governing Law; Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED EXCLUSIVELY
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK. Each party to this Agreement hereby irrevocably agrees that any legal
action or proceeding arising out of or relating to this Agreement or any
agreements or transactions contemplated hereby may be brought in the courts of
the State of New York or of the United States of America for the Southern
District of New York and hereby expressly submits to the personal jurisdiction
and venue of such courts for the purposes thereof and expressly waives any claim
of improper venue and any claim that such courts are an inconvenient forum. Each
party hereby irrevocably consents to the service of process of any of the
aforementioned courts in any such suit, action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to the address
set forth in Section 10.1 hereof, such service to become effective 10 days after
such mailing.

 

10.7 Counterparts and Facsimile Execution. This Agreement may be executed in any
number of counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
one and the same instrument. This Agreement may be executed by facsimile
signatures.

 

-24-



--------------------------------------------------------------------------------

10.8 Entire Agreement. This Agreement embodies the entire agreement and
understanding between the Company and the Holders in respect of the subject
matter contained herein. This Agreement supersedes all prior agreements and
understandings between the parties with respect to the subject matter of this
Agreement.

 

10.9 Further Assurances. Each of the parties hereto shall execute such documents
and perform such further acts as may be reasonably required or desirable to
carry out or to perform the provisions of this Agreement.

 

[Remainder of page intentionally left blank.]

 

-25-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amended and
Restated Registration Rights Agreement to be duly executed and delivered as of
the date first above written.

 

FIRST AVENUE NETWORKS, INC. By  

/s/ Dean M. Johnson

--------------------------------------------------------------------------------

Name:   Dean M. Johnson Title:   President and CEO

 

[Signature Page to Third Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

RCG CARPATHIA MASTER FUND, LTD. By  

/s/ Kevin Wyman

--------------------------------------------------------------------------------

Name:   RCG Carpathia Master Fund, LTD Title:     Address:   66 Third Avenue    
26th Floor     New York, NY 10017

 

[Signature Page to Third Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

QUAKER CAPITAL PARTNERS I, L.P. By   Quaker Capital Management Corp., its
general partner By  

/s/ Quaker Capital Management Corp., GP

--------------------------------------------------------------------------------

of Quaker Premier, LP, GP pf Quaker

--------------------------------------------------------------------------------

Capital Partners I, LP by Mark Schoeppner

--------------------------------------------------------------------------------

Name:     Title:     QUAKER CAPITAL PARTNERS II, L.P. By:   Quaker Capital
Management Corp., its general partner By  

/s/ Quaker Capital Management Corp., GP

--------------------------------------------------------------------------------

of Quaker Premier, LP, GP pf Quaker

--------------------------------------------------------------------------------

Capital Partners I, LP by Mark Schoeppner

--------------------------------------------------------------------------------

Name:     Title:     Address:   401 Wood Street, Suite 1300     Pittsburgh, PA
15222

 

[Signature Page to Third Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

REDWOOD MASTER FUND LTD. By  

/s/ Jonathan Kolatch

--------------------------------------------------------------------------------

Name:   Jonathan Kolatch Title:   Director Address:  

910 Sylvan Avenue

Englewood Cliffs, NJ 07632

 

[Signature Page to Third Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

PENINSULA CAPITAL PARTNERS By  

/s/ R. Ted Weschler

--------------------------------------------------------------------------------

Name:   R. Ted Weschler Title:   Managing Member     Peninsula Capital Advisors
LLC     Its General Partner Address:   404B East Main Street     Second Floor  
  Charlottesville, VA 22902

 

[Signature Page to Third Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

ASPEN PARTNERS — SERIES A By  

/s/ Nikos Hecht

--------------------------------------------------------------------------------

Name:   Nikos Hecht Title:   Managing Member Address:   152 West 57th Street,
46th floor     New York, NY 10019

 

[Signature Page to Third Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

 

CYPRESS MANAGEMENT PARTNERSHIP By  

/s/ Jonathan A. Marcus

--------------------------------------------------------------------------------

Name:   Jonathan A. Marcus Title:   Authorized Signatory Address:   100 Pine
Street, #2700     San Francisco, CA 94111

 

[Signature Page to Third Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

TRUMBULL CORPORATION 401(K) SAVINGS By  

/s/ Stephen M. Clark

--------------------------------------------------------------------------------

Name:   Stephen M. Clark Title:   Exec. V.P. Address:    

 

[Signature Page to Third Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

ROBERT J. BANKS

By

 

 

/s/ Robert J. Banks

--------------------------------------------------------------------------------

Name:  

Robert J. Banks

Title:     Address:  

516 Lakeview Road

Villa III

Clearwater, FL 33756

 

[Signature Page to Third Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

RAY T. CHARLEY By  

/s/ Ray T. Charley

--------------------------------------------------------------------------------

Name:     Title:     Address:    

 

[Signature Page to Third Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

RICHARD J. SCARTON By  

/s/ Richard J. Scarton

--------------------------------------------------------------------------------

Name:     Title:     Address:   673 Blue Ridge Road     Pittsburgh, PA 15239

 

[Signature Page to Third Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

TELIGENT, INC. By  

/s/ Thomas A. Scott

--------------------------------------------------------------------------------

Name:   Thomas A. Scott Title:   President and COO Address:   Teligent, Inc.    
P.O. Box 9030     Reston, VA 20195     Facsimile: (703) 326-4470     Attention:

 

[Signature Page to Third Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

RAJENDRA SINGH By  

/s/ Rajendra Singh

--------------------------------------------------------------------------------

Name:     Title:     Address:    

 

[Signature Page to Third Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

LIGHTPATH CAPITAL, L.P. By  

/s/ Geoffrey Hulme

--------------------------------------------------------------------------------

Name:   Geoffrey Hulme Title:   Member of the General Partner Address:  

666 Fifth Avenue

Suite 3403

New York, NY 10103

 

[Signature Page to Third Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

THE COLLECTORS’ FUND, L.P. By  

/s/ Geoffrey Hulme

--------------------------------------------------------------------------------

Name:   Geoffrey Hulme Title:   Member of the General Partner Address:  

666 Fifth Avenue

Suite 3403

New York, NY 10103

 

[Signature Page to Third Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

Exhibit A

 

INSTRUMENT OF ADHERENCE

 

Pursuant to that certain Third Amended and Restated Registration Rights
Agreement (the “Registration Rights Agreement”) dated as of January 14, 2005 by
and among First Avenue Networks, Inc., a Delaware corporation (the “Company”)
and the persons listed on the signature pages thereof, the undersigned, a holder
of Registrable Securities (as defined in the Registration Rights Agreement) of
the Company, hereby joins in and agrees to be bound by all the terms and
provisions of the Registration Rights Agreement and shall for all purposes be
deemed to be a Holder (as defined in the Registration Rights Agreement) entitled
to all the rights, and subject to all the obligations, of a Holder set forth
therein.

 

EXECUTED on this              day of                     ,             .

 

 

   

--------------------------------------------------------------------------------

 

Address:

 

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 

[Signature Page to Third Amended and Restated Registration Rights Agreement]